Exhibit Form of Amended and Restated Employment Agreement between Newport Federal Savings Bank and Kevin M. McCarthy, Nino Moscardi, Ray D. Gilmore, Bruce A. Walsh and Carol R. Silven. On December 11, 2008, Newport Federal Savings Bank amended Executive Employment Agreements to comply with Section 409A of the Internal Revenue Code. FORM OF NEWPORT FEDERAL SAVINGS BANK AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Amended and Restated Employment Agreement(the “Agreement”), by and between,Newport Federal Savings Bank, a federally chartered savings bank (the “Bank”), and (the “Executive”), is hereby amended and restated effective as of , .Any references to the “Company” shall mean Newport Bancorp, Inc., the stock holding company of the Bank. WHEREAS, the Executive is currently employed as of the Bank pursuant to an employment agreement between the Bank and the Executive entered into as of October 14, 2005 (the “Prior Agreement”); WHEREAS, the Bank desires to amend and restate the Prior Agreement in order to comply with the final regulations issued under Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) in April 2007; and WHEREAS, the Executive has agreed to such changes. NOW, THEREFORE, in consideration of the mutual covenants herein contained, and upon the other terms and conditions hereinafter provided, the parties hereby agree as follows: 1.
